Title: To Thomas Jefferson from Francis Walker Gilmer, 15 November 1820
From: Gilmer, Francis Walker
To: Jefferson, Thomas


dear Sir.
Richmond.
15th nov. 1820
I have this moment received the farewell of Mr. Corrêa to Virginia, to you, and to us all. I cannot so well acquit myself of the obligation his kindness has laid me under, as by inclosing his letter to you. I who know the sincerity of the sentiments it contains, can appreciate its worth. Read it, and be good enough to return it at your leisure.with the highest respect & esteem &c your friend & SertFr. W. Gilmer